EXHIBIT 10.10
NEWPARK RESOURCES, INC.
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT
(Annual Grant)
     This Non-Employee Director Restricted Stock Agreement (the “Agreement”) is
made and entered into as of                     , by and between NEWPARK
RESOURCES, INC., a Delaware corporation (the “Company”) and
                    , (“Director”), with reference to the following facts:
     A. The Company has duly adopted the Amended and Restated Non-Employee
Directors’ Restricted Stock Plan, as amended (hereinafter referred to as the
“Plan”), under which each Non-Employee Director shall be granted restricted
shares in the amount of                      shares of Common Stock
automatically on the date of each annual meeting of stockholders (or stockholder
action in lieu thereof) at which such Non-Employee Director is elected or
reelected, as applicable.
     B. Director was elected as a Non-Employee Director of the Company at the
Annual Meeting of Stockholders of the Company held on                     , and
the restricted stock represented by this Agreement was automatically granted to
Director on that date (the “Date of Grant”).
     C. All capitalized terms used in this Agreement that are not otherwise
defined herein shall have the meanings attributed to them in the Plan.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Director agree as follows:
1. AWARD.
     The Company hereby grants to the Director an award (the “Award”) of
                     restricted shares (the “Restricted Shares”) of the
Company’s Common Stock (“Common Stock”), on the terms and conditions set forth
herein and in accordance with the Plan. Subject to the provisions of the Plan
and this Agreement, the Restricted Shares shall vest, and the transfer and
forfeiture restrictions thereon shall lapse, on                     . Any
Restricted Shares that are not vested shall be referred to as Non-Vested Shares.
2. RESTRICTED PERIOD.
      The Non-Vested Shares shall be subject to the transfer and forfeiture
restrictions set forth in Paragraphs 3 and 4 of this Agreement for a period (the
“Restriction Period”) commencing on the Date of Grant and expiring at the close
of business on                     , except as otherwise provided in this
Agreement or the Plan.
3. TRANSFER RESTRICTIONS.
     None of the Non-Vested Shares and no interest therein may be sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of during
the Restriction Period applicable to such Non-Vested Shares. Any purported
disposition of Non-Vested Shares in violation of this Paragraph shall be null
and void. Upon receipt by the Director of a Certificate representing the Vested
Shares without a restrictive legend pursuant to Paragraph 5 below, the Director
may hold or dispose of the shares represented by such Certificate, subject to
compliance with (i) the terms and conditions of the Plan and this Agreement,
(ii) applicable federal or state securities laws or other applicable law,
(iii) applicable

 



--------------------------------------------------------------------------------



 



rules of any exchange on which the Company’s securities are traded or listed,
and (iv) the Company’s rules or policies as established by the Company in its
sole discretion.
4. VESTING AND FORFEITURE CONDITIONS.
      4.1 Any Non-Vested Shares shall be immediately forfeited by the Director
and reacquired by the Company without any payment or other consideration to the
Director, and the Director shall have no further rights with respect to the
Award in the event of the termination of the Director’s service as a Director of
the Board as a result of resignation from the Board of Directors or removal from
the Board of Directors by the stockholders of the Company, or in the event of
the removal of the Director from the Board of Directors for reasons described in
Paragraph 9 below.
     4.2 Unless otherwise determined by the Compensation Committee of the Board,
upon the voluntary termination of the directorship of the Director who has
served as a director of the Company for at least 60 consecutive months, the
Restriction Period shall terminate with respect to Restricted Shares held by
such Director and such Director may retain all such Restricted Shares, subject
to any agreement between the Company and such Director governing the transfer of
such Restricted Shares.
5. SHARE CERTIFICATES.
     A Certificate representing the Restricted Shares shall be issued in the
name of the Director as soon as practicable after the date hereof and the
receipt by the Company of a stock power for such Restricted Shares duly endorsed
in blank by the Director. The Company shall retain physical possession and
custody of each Certificate representing the Restricted Shares until such time
as the Restricted Shares become vested, and the restrictions imposed thereon
lapse, in accordance with the provisions set forth in Paragraphs 3 and 4 of this
Agreement and the Plan. Any Certificate representing Restricted Shares shall,
during the Restriction Period, bear such legend as the Company’s counsel may
deem appropriate to reflect the terms and conditions of this Agreement.
     On the first Business Day immediately following the last day of the
Restriction Period with respect to any Restricted Shares, or as soon as
practicable thereafter, the Company will issue a Certificate for all Vested
Shares registered on the Company’s books and records in the name of the Director
free and clear of all restrictions and other provisions of the Plan, except for
restrictions required by the Securities Act.
6. RIGHTS AS A STOCKHOLDER.
     Subject to the terms and conditions of this Agreement and the Plan, the
Director shall be the holder of record of the Restricted Shares commencing on
the issuance thereof and shall have all of the rights of a stockholder with
respect to such Restricted Shares, including the right to vote such Restricted
Shares and the right to receive dividends and other distributions payable with
respect to such Restricted Shares, except that, until the Restriction Period has
expired for all Restricted Shares, all property or stock issued with respect to
Non-Vested Shares by reason of any stock dividend or recapitalization, split-up
or consolidation of shares of the Company’s Common Stock, merger or
consolidation of the Company, sale of the Company or other event shall be
subject to the same restrictions as are applicable to such Non-Vested Shares.

2



--------------------------------------------------------------------------------



 



7. SECURITIES LAWS REQUIREMENTS.
     The Restricted Shares shall not be sold, exchanged or otherwise disposed of
unless and until any applicable registration or qualification requirements of
federal and state securities laws and all other requirements of law or any
regulatory bodies having jurisdiction over such exercise or issuance and
delivery have been fully complied with. The Company will use reasonable efforts
to maintain the effectiveness of a Registration Statement under the Securities
Act of 1933 (the “Securities Act”) for the issuance of the Restricted Shares,
but there may be times when no such Registration Statement will be currently
effective. Trading of the Restricted Shares may be temporarily suspended without
liability to the Company during times when no such Registration Statement is
currently effective, or during times when, in the reasonable opinion of the
Committee, such suspension is necessary to preclude violation of any
requirements of applicable law or regulatory bodies having jurisdiction over the
Company.
8. CHANGES IN CAPITALIZATION.
     8.1 In the event of a Capital Adjustment, Restricted Shares that are
outstanding, whether Vested Shares or Non-Vested Shares, shall participate in
such Capital Adjustment on the same terms as all other outstanding shares of the
same class and series. If any Capital Adjustment would result in a fractional
security being subject to this Award, the Company shall pay the Director an
amount in cash determined by multiplying (i) the fraction of such security
(rounded to the nearest hundredth) by (ii) the Fair Market Value thereof on the
date of such Capital Adjustment.
     8.2 If a Change of Control of the Company occurs, all outstanding
Restricted Shares shall immediately become Vested Shares.
9. WITHHOLDING TAXES.
     The Company’s obligation to deliver the Vested Shares to the Director upon
the vesting of such shares shall be subject to the satisfaction of all
applicable federal, state, local or foreign taxes which it reasonably believes
are or may be required by law to be withheld with respect to the vesting of the
Restricted Shares (“Tax Liability”), to ensure the payment of any such Tax
Liability. The Company may provide for the payment of any Tax Liability by any
one of the following means or combination of such means: (i) by requiring the
Director to tender a cash payment to the Company, (ii) by withholding from the
Restricted Shares that would otherwise have been delivered to the Director the
number of shares necessary to satisfy the Director’s Tax Liability, and deliver
the remaining number of Restricted Shares to the Director, or (iii) by any other
method deemed appropriate by the Committee. The amount of the Tax Liability and
the number of shares to satisfy the Director’s Tax Liability shall be based on
the Fair Market Value of the Vested Shares upon the expiration of the Restricted
Period.
10. MISCONDUCT OF DIRECTOR.
     Notwithstanding any other provision of this Agreement, all unvested
Restricted Shares held by Director hereunder shall automatically terminate as of
the date Director’s directorship is terminated, if such directorship is
terminated on account of any act of fraud, embezzlement, misappropriation or
conversion of assets or opportunities of the Company, or if Director takes any
other action materially inimical to the best interests of the Company, as
determined by the Committee in its sole and absolute discretion.

3



--------------------------------------------------------------------------------



 



11. REFERENCE TO PLAN.
     This Agreement and the Restricted Shares are subject to all of the terms
and conditions of the Plan, which are hereby incorporated by reference. In the
event of any conflict between this Agreement and the Plan, the provisions of the
Plan shall prevail. By executing this Agreement, the Director acknowledges and
hereby makes to the Company the representations required pursuant to
Section 10.2 of the Plan.
12. MISCELLANEOUS.
     12.1 Nothing in this Agreement shall confer upon the Director any right to
be retained on, or nominated for reelection to, the Company’s Board or to
otherwise provide service to the Company or interfere in any way with the right
of the Company to terminate the Director’s Board membership or other service at
any time.
     12.2 This Agreement shall be construed in accordance with and governed by
the laws of the State of Delaware.
13. NOTICES.
     Any notice to be given under the terms of this Agreement shall be addressed
to the Company in care of its Corporate Secretary at 2700 Research Forest Drive,
Suite 100, The Woodlands, Texas 77381, and any notice to be given to Director
shall be addressed to Director at Director’s address appearing on the records of
the Company, or at such other address or addresses as either party may hereafter
designate in writing to the other. Any such notice shall be deemed duly given
when enclosed in a properly sealed envelope, addressed as herein required and
deposited, postage prepaid, in a post office or branch post office regularly
maintained by the United States Government.
14. GOVERNING LAW.
     This Agreement shall be construed in accordance with, and governed by, the
laws of the State of Delaware.
     IN WITNESS WHEREOF, the Company and Director have executed this Agreement
as of the Date of Grant.

                  DIRECTOR    
 
                     
 
                COMPANY    
 
           
 
  By:        
 
     
 
Paul L. Howes, President and Chief Executive Officer    
 
         

4